Citation Nr: 0501271	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-23 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for service 
connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
August 1974.

By decision dated in November 1985, the Board of Veterans' 
Appeals (Board) denied the veteran's claim for service 
connection for a psychiatric disability, to include 
schizophrenia.  In May 2002, the veteran sought to reopen his 
claim for service connection for a psychiatric disability.  
By rating decision dated in April 2003, the Regional Office 
(RO) concluded that new and material evidence had not been 
submitted to reopen a claim for service connection for 
schizophrenia.  In addition, the RO denied service connection 
for depression.  

The Board notes that while the rating action of April 2003 
addressed the veteran's claim on the basis of whether new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for a psychiatric 
disability, the statement of the case issued in October 2003 
adjudicated the claim without regard to finality of the 
Board's November 1985 decision.  The requirement of 
submitting new and material evidence to reopen a claim is a 
material legal issue the Board is required to address on 
appeal despite the RO's action.  Barnett v. Brown, 83 F.3d 
1380, 1383-1384 (Fed. Cir. 1996).  In light of the Board's 
legal duty to determine whether the veteran has submitted new 
and material evidence to reopen the previously denied claim, 
the issue certified by the RO has been rephrased as noted on 
the title page.


FINDINGS OF FACT

1.  By decision of November 1985, the Board denied service 
connection for an acquired psychiatric disability, to include 
schizophrenia.

2.  The evidence added to the record since the November 1985 
determination does not provide a reasonable possibility of 
substantiating the claim for service connection for a 
psychiatric disability, to include schizophrenia.




CONCLUSIONS OF LAW

1.  The November 1985 Board decision that denied service 
connection for a psychiatric disability, to include 
schizophrenia, is final. 38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 20.1100 (2003).

2.  The additional evidence received since the November 1985 
decision is not new and material and the claim for service 
connection for a psychiatric disability, to include 
schizophrenia, is not reopened. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West. 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.




Notice

The Board notes that a VA letter issued in August 2002 
apprised the appellant of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertains to the claim.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the appellant as required by Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  Since VCAA notice was provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Duty to Assist

The record contains the veteran's service medical records, 
private treatment records, the report of a VA psychiatric 
examination, and an opinion from a VA physician.  The 
appellant has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
appellant's statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Finality

The law is clear that "the Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Once entitlement to service connection for a disability has 
been denied by a decision of the Board, that determination is 
final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  In order 
to later establish service connection for the disorder in 
question, it is required that new and material evidence be 
presented which provides a basis warranting reopening the 
case.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the last final denial of 
the claim for service connection for a psychiatric disability 
is the Board's November 1985 decision.  Therefore, the Board 
must review, in light of the applicable law, regulations, and 
the United States Court of Appeals for Veterans Claims 
(Court) cases regarding finality, the additional evidence 
submitted since that determination.  In order to do so, the 
Board will separately describe the evidence that was of 
record at those times, and the evidence presented 
subsequently.  The prior evidence of record is important in 
determining newness and materiality for the purposes of 
deciding whether to reopen a claim.  Id.

The "old" evidence"

The service medical records are negative for complaints or 
findings of a psychiatric disability.  On a report of medical 
history in August 1974, in conjunction with the separation 
examination, the veteran denied frequent trouble sleeping, 
depression or excessive worry, memory loss and nervous 
trouble.  No psychiatric evaluation was performed on the 
separation examination in August 1974.  

Private medical records dated from August to September 1974 
have been associated with the claims folder.  In August 1974, 
the veteran complained of having "desert mites."  It was 
reported that the veteran's mother had provided that 
information and that the veteran had seen other physicians, 
and that none of them could find anything wrong with him.  It 
was stated that the itching started eight months earlier, 
while the veteran was in service.  It was further noted that 
the veteran had been seen by a dermatologist in service, but 
that his skin was not examined.  Following an examination, 
the diagnoses were cystic acne vulgaris, relatively mild, and 
generalized neurodermatitis.  The veteran was seen the 
following month for similar complaints.  

The veteran's initial claim for service connection for a 
psychiatric disability was received in September 1976.  He 
noted treatment at a private facility in 1975 and at a VA 
hospital from March to June 1976.

The veteran was admitted to a VA hospital from March to June 
1976.  It was noted that he had not been involved with any 
hospitalizations or alcohol or chemical dependency programs.  
It was reported that the veteran had delusional thinking.  
Psychotropic medications were prescribed.  The diagnosis was 
schizophrenia, paranoid type.

In a statement received in October 1976, it was reported that 
the veteran had been seen in a private facility in September 
1975.  It was indicated that the veteran had been known since 
he was a teenager, when he had problems relating to school, 
drug involvement and personal ties.  After his return from 
service, it was noted that he was not able to successfully 
reach work involvement or social adaptation.  He had 
increased withdrawal, concerns of reference and delusional 
ideation.

The veteran was again admitted to a VA hospital in July 1977.  
The diagnoses were paranoid schizophrenia and habitual 
excessive drinking.  

On VA hospitalization in February 1979, it was reported that 
the veteran had a history of psychiatric illness dating back 
at least eight years.  The pertinent diagnosis was 
schizophrenia, chronic undifferentiated type.

The veteran was seen at a private facility in July 1979.  It 
was reported that he had been experiencing psychiatric 
difficulties for at least seven years, and that a diagnosis 
of paranoid schizophrenia had been made.  

In a statement dated in March 1984, a private psychiatric 
social worker noted that the veteran had initially been seen 
at that facility in January 1971, when he was a high school 
student.  It was noted that he had been concerned at that 
time about having experienced hallucinations after ingesting 
Mescaline.  The veteran had been seen on four contacts over a 
one-month period and he ultimately failed with subsequent 
appointments.  During these contacts, the veteran described 
some minor brushes with the law and difficulty in maintaining 
rather marginal peer associations.  It was also reported that 
the veteran experienced a great deal of personal 
discomfiture, problems in relating to his parents and a very 
minimal self-image.  The veteran was described as being very 
uncomfortable in the school setting and in meeting the 
demands of adult authoritative sources in his life.  The 
examiner noted that the veteran subsequently dropped out of 
school and enlisted in service, which the veteran claimed was 
an alternative to legal charges and possible court action.  
The veteran's description of his military experience 
indicated a very marginal adjustment, and having extremely 
circumscribed associations and experiences.  The examiner 
stated that it was entirely possible that the medical records 
at that time would reflect a good deal of emotional distress.  
He added that he suspected that the pressure of military 
training must have been extremely difficult for the veteran 
to handle with any degree of comfiture.  The examiner noted 
that this judgment was based on his estimate of the veteran's 
vulnerability when seen at that facility as a teenager and 
his later discussion of this experience.  

The psychiatric social worker noted that the veteran had next 
been seen in September 1975, following his return from 
service.  He noted that the veteran had not adjusted 
successfully to civilian life, and had not reestablished his 
earlier interpersonal ties.  The examiner noted that the 
veteran's parents came to recognize that he was experiencing 
delusional thoughts and they ultimately contacted a veteran's 
service officer who referred the veteran to the private 
facility which, in turn, referred the veteran to the VA 
hospital, where the veteran was diagnosed as evidencing 
paranoid schizophrenic disorder.  It was felt that the 
veteran had evidenced progressive disturbance since his 
return from service and gradually his delusional system 
became more evident as he proved unable to establish himself 
socially and vocationally.  

The examiner noted that he had maintained a monitoring and 
supportive contact with the veteran throughout the years.  He 
commented that he felt that the veteran very early evidenced 
a vulnerability to paranoid schizophrenia prior to his 
service experience.  It seemed entirely possible that there 
was an increase in his emotional distortion during his 
service experience.  He added that there was no question that 
the veteran had proved unable to adapt successfully to his 
civilian life circumstances after his return from service.  
He concluded that if, in fact, the veteran's medical records 
from his service experience did not reflect any specific 
evidence of psychosis, they must at the very least reflect a 
young man extremely vulnerable and marginal in his 
functioning.  The examiner further stated that he recalled 
after the veteran's return from service a sense of surprise 
that his emotional distress had not precipitated termination 
of service.  

The veteran was afforded a VA psychiatric examination in May 
1984.  He related that his first mental health center contact 
was in 1975.  He described a number of symptoms that began in 
1973 when he was in service, including feeling lonesome, 
itching, feeling other people were looking at him, and that 
people wanted to avoid him.  He asserted that he sought 
medical attention for "itching" within one month after he 
left service.  He claimed that he began having symptoms of 
his mental problems in service.  Following a mental status 
evaluation, the assessment was that the veteran had a history 
of chronic paranoid ideas, delusional and persecutory, and 
that he had shown little ability to adapt to vocational or 
social environment.  The examiner opined that given the 
veteran's history of symptoms that he related as starting in 
service, and his reported contact to a clinic for 
"itching," then approximately one year after service 
attending a private mental health clinic, it was likely that 
the veteran had symptoms of his schizophrenia beginning in 
service and requiring the first clinical contact within a 
year after he left service.  The examiner stated that there 
were no data in the veteran's file to support this timetable 
of symptoms.  

The veteran was afforded an evaluation by a VA social worker 
in June 1984.  He related that he began to have mental 
problems about six months before leaving service, and that he 
went to a private physician about one month after his 
discharge because he was troubled by itching.  The veteran 
maintained that the physician told him that the problem was 
all in his head and gave him medication for his nerves.  He 
summarized his employment history and said that he was fired 
from a job in the mid 1970's because he was troubled by 
hallucinations.  He also stated that he enrolled at a school 
in 1975, but felt very uneasy because he thought people were 
laughing at him.  

The November 1985 Board decision

In its November 1985 decision, the Board denied service 
connection for a psychiatric disability on the basis that it 
was not present in service, nor was schizophrenia 
demonstrated within one year following the veteran's 
discharge from service.

The additional evidence 

The evidence added to the record since the Board's November 
1985 determination includes VA medical records and private 
medical records dated from 1974 to 2002.  Some of these 
records were in the file at the time of the Board's decision.  
A VA outpatient treatment report dated in February 2002 
noted, as reported medical history, that the veteran had been 
under psychiatric treatment for depression and schizophrenia 
since 1975.  The records subsequent to that determination 
reflect treatment for schizophrenia many years after service.  

Following a request for an opinion from the RO, a VA 
physician, in October 2003, concluded that pruritis per se is 
not a symptom of schizophrenia.  He noted that persons with 
schizophrenia sometimes develop delusions of parasitosis that 
can cause itching.  He added that this was usually a very 
persistent delusion.  He commented that the dermatology 
records from August and September 1974 reflect one mention of 
"desert mites," but nothing that sounded like a fixed 
delusion of parasitosis.  The physician concluded that 
schizophrenia was not characterized by isolated pruritis, in 
and of itself.  

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110 (West 2002).

Where a veteran served 90 days or more during a period of war 
and a psychosis becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
C.F.R. §§ 3.307, 3.309 (2004).

The Board denied the veteran's claim for service connection 
for a psychiatric disability on the basis that it was not 
demonstrated during service and that schizophrenia was not 
shown within one year following the veteran's discharge from 
service.  

As noted above, the additional evidence merely establishes 
that the veteran has continued to receive treatment for a 
psychiatric disability, to include schizophrenia.  In this 
regard, the Board observes that these records contain no 
indication by competent medical opinion that the veteran's 
schizophrenia was present either in service or within one 
year thereafter, or is etiologically related to service.  The 
additional evidence is new in that it was not previously of 
record.  It cannot be considered to be material since it 
still fails to establish that the veteran has schizophrenia 
that is related in any way to service.  The recently received 
evidence, considered in conjunction with the record as a 
whole, does not suggest that the veteran has schizophrenia 
that was present in service or within one year thereafter, or 
that it is etiologically related to service.

The veteran asserts that service connection is warranted for 
a psychiatric disability, to include schizophrenia.  Since it 
has not been established that he is a medical expert, the 
veteran is not competent to express an authoritative opinion 
regarding either his medical condition or any questions 
regarding medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Indeed, in Moray v. Brown, 5 Vet. App. 
211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions and that such evidence 
does not provide a basis to reopen a claim for service 
connection.  The medical evidence does not provides a basis 
on which it may be concluded that the additional evidence, 
when considered with the record as a whole, is new and 
material so as to reopen the claim for service connection for 
a psychiatric disability, to include schizophrenia.  There is 
no competent medical evidence demonstrating that the veteran 
currently has schizophrenia that is related to service.  In 
this regard, the Board points out that in order to constitute 
new and material evidence in this case, the evidence must 
show that the veteran has schizophrenia that is related to 
service.  The competent medical evidence in this case does 
not support such a conclusion.

The Board acknowledges that the veteran's representative 
alleged that a physician at a private mental health clinic 
suggested that the veteran might have been to the clinic 
prior to the date of the diagnosis of record.  It was 
conceded, however, that no written notes could be found.  
This assertion does not provide a basis on which it can be 
concluded that new and material evidence has been received to 
reopen the veteran's claim for service connection for a 
psychiatric disability.


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a psychiatric 
disability, to include schizophrenia.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


